Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims priority from Japanese Patent Application No. 2017-045339 filed on Mar. 9, 2017, the entire subject matter of which is incorporated herein by reference.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.
DETAILED ACTION
This office action is in response to a Request for Continued Examination (RCE) application filed on 04/16/2021. In the RCE, applicant has amended claims 1, 6, 7, 10, 11, 16 and 17. Claims 2-9, 12-15 and 18-19 remain original. No claim has been cancelled and no new claim has been introduced. 
For this office action, claims 1-19 have been received for consideration and have been examined. 



Response to Arguments
Claim Rejection under 35 U.S.C. § 112
	Applicant’s amendments to independent claims 1 and 11 have been reviewed by the examiner and appear to overcome the 35 U.S.C. § 112(b) rejection. Therefore, examiner has withdrawn this rejection. Upon further review of amended claim language, new 112(b) issues have been raised. See office action for details.
Claim Rejection under 35 U.S.C. § 103
	Applicant’s remarks and amendments to claims have been reviewed by the examiner, however, examiner does not find them to overcome the cited references. Applicant’s remark that secondary reference of Mori discloses a general user authentication between the server and MFP and thus all the claimed processes would not be required nor obvious from a combination of Adachi in view of Mori. Therefore, the cited references fail to discloses the claimed invention (See Remarks Page # 20). 
Examiner respectfully disagrees with applicant’s remarks. Examiner notes that applicant has amended “a specific device” term with “an external server” to make the claimed entity more clear for the reader which ultimately changes the scope of the claims. After reviewing the secondary reference of Mori, examiner notes that Mori discloses “service providing server 200” which is equivalent to claimed “external server”. Mori teaches “administration server 100” receiving receives the request of function from the “service providing server 200” which is different entity from the administration server and multi-function peripheral (MFP) and construed as service providing as an ‘external server’ as claimed in independent claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Independent claims 1, 10 and 11 recites in fourth limitation “receive, by the server, in response to the first enabling code being input to the first function execution device after the first enabling code is transmitted to the external server, the first enabling code from the first function execution device”. 
Examiner does not notice any prior recitation of “enabling code being input to the first execution device”, therefore it is unclear “how the server is receiving the first enabling code from the first execution device” in the fourth limitation. 
The dependent claims of the independent claims included in the statement of rejection but not specifically addressed in the body of the rejection, have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are also rejected based on the same rationale as applied to their parent claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (US20150277816A1) in view of Mori (US20150381842A1).
Regarding claim 1, Adachi discloses:
A non-transitory computer-readable medium having instructions that, when executed by a controller (i.e. controller 70) of a server (i.e. relay server 60), cause the controller to: 
store, by the server (See. FIG. 1; Relay Server 60 and its controller 70), in response to the first function information being received from the external server (See FIG. 1; service server 100, 200 & 300), the first function information (i.e. functions of the service) and first enabling code (i.e. service-use setting information) in a memory of the server, in association with each other, the first enabling code being used to enable the first function ([0036] The relay server 60 is provided independently of the first-third service servers 100-120; [0037] The controller 70 includes the CPU 72 and a memory 74. The memory 74 stores an application program 75, a protocol stack 78, and administration tables TB1, TB2; [0039] The administration table TB1 stores information about which service can be used by each of the MFPs 10, 10 a, 10 b among first-third services. FIG. 15 illustrates one example of the administration table TB1. Each of MFPIDs 300 is information for identifying a corresponding one of the MFPs 10, 10 a, 10 b and may be a manufacturer's serial number of the MFP, for example. Each of first service-use setting information 301, second service-use setting information 302, and third service-use setting information 303 indicates whether the MFP identified by the MFPID 300 is set at a state in which the MFP can use a corresponding one of the first-third services. The information stored in the administration table TB1 may be registered in advance by an owner of each of the MFPs 10, 10 a, 10 b; [0040] The first service server 100 provides the first service. The first service is a function limiting service. The function limiting service limits execution of at least some of the plurality of functions of the MFP (such as the printing function, the facsimile function, and the scanning function); [0089] The CPU 72 of the relay server 60 at S930 receives input of the setting change which is performed by the administrator of the relay server 60. One example of the setting change is change in the contents stored in the administration table TB1 (see FIG. 15)); 
receive, by the server, in response to the first enabling code being input to the first function execution device after the first enabling code is transmitted to the external server, the first enabling code from the first function execution device ([0073] The CPU 22 at S742 receives input of an instruction provided by the user. The CPU 22 at S745 determines a detail of the input instruction. When the instruction for the screen transition to the function list screen D2 is input (S745: DISPLAY OF FUNCTION LIST SCREEN D2), this flow goes to S531 in FIG. 2); and 
See [0064] FIG. 3; i.e. functions which are allowed for execution) for enabling the first function in the first function execution device, wherein the first function is identified by the -2-first function information stored in the memory of the server associated with the first enabling code ([0064] When a positive decision is made at S571 (S571: YES), this flow goes to S575. The CPU 103 at S575 sends the MFP 10 function limiting information on a user who operates the MFP 10. The function limiting information indicates functions for which execution is limited by the first service, among the plurality of functions implementable by the MFP 10; [0068] The CPU 22 at S595 determines whether the selected function is a function for which execution is limited or not. This determination may be executed by determining whether tapping has been performed on a button image displayed in the manner in which selection cannot be received. When a positive decision is made (S595: YES), this flow returns to S590).
Adachi explicitly fails to disclose:
	receive, by the server, first function information for identifying a first function from an external server, the external server being different from a first function execution device and the server; transmit, by the server, in response to the first function information being received from the external server, the first enabling code to the external server.
However, Mori discloses:
receive, by the server (see FIG. 1; i.e. Administration Server 100), first function information for identifying a first function (See FIG. 5; i.e. function restriction data) from an see FIG. 1; i.e. service providing server 200 connected to internet hence interpreted as an external server), the external server being different from a first function execution device and the server (i.e. the device 10/multi-function peripheral (MFPs)) ([0068] FIG. 5 is a flow chart illustrating a flow of a restriction-information transmission processing which is executed by the controller 101 of the administration server 100 … When the administration server 100 receives the request of the function restriction from the service providing server 200 (S501: Yes), the controller 101 at S502 updates the device administration table 121 in accordance with information which is received with the request of the function restriction); 
transmit, by the server, in response to the first function information being received from the external server, the first enabling code to the external server ([0062] The service providing server 200 at T26 sends the device 10 information based on a result of the authentication processing executed at T25. Specifically, when the service providing server 200 at T25 determines that the authentication information received from the device 10 can be authenticated, the service providing server 200 sends the device 10 information for permitting removal of the function restriction (hereinafter may be referred to as “permission information”)).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Adachi reference and include a service providing server between an administration server and multi-function peripheral (MFP) device, disclosed by Mori.
See Mori: [0031]).
Regarding claim 2, the combination of Adachi and Mori discloses:
The non-transitory computer-readable medium according to claim 1, wherein the instructions further causes the computer to: 
determine, in response to the first enabling code is being received from the first function execution device, whether or not first completion information is stored in the memory in association with the first function information and the first enabling code, wherein the first completion information is information indicating that enabling of the first function identified by the first function information is completed in a second function execution device in response to reception of the first enabling code from the second function execution device (Adachi: FIG. 16; [0038] The administration table TB1 stores information about which service can be used by each of the MFPs 10, 10 a, 10 b among first-third services. FIG. 15 illustrates one example of the administration table TB1. Each of MFPIDs 300 is information for identifying a corresponding one of the MFPs 10, 10 a, 10 b and may be a manufacturer's serial number of the MFP, for example. Each of first service-use setting information 301, second service-use setting information 302, and third service-use setting information 303 indicates whether the MFP identified by the MFPID 300 is set at a state in which the MFP can use a corresponding one of the first-third services. The information stored in the administration table TB1 may be registered in advance by an owner of each of the MFPs 10, 10 a, 10 b),  
response to it is being determined that the first completion information is stored in the memory, the first enabling process is not executed (Adachi: [0041] discloses “function limitation table” which is construed as based on user authentication certain functions are allowed and certain functions are not allowed to users on the MFP device; FIG. 16 illustrates one example of the function limiting table TB11; [0063] the CPU 103 determines whether the user ID and the password transmitted from the MFP 10 are stored in the function limiting table TB11 (see FIG. 16) or not).
Regarding claim 3, the combination of Adachi and Mori discloses:
The non-transitory computer-readable medium according to claim 1, -3-wherein the memory stores a model name and executable function information indicating a function, which is executable by a function execution device having the said model name, in association with each other, for each of a plurality of model names, wherein the instructions further cause the computer to: 
receive a target model name from the first function execution device, wherein the target model name is a model name of the first function execution device; and determine, in response to the first enabling code and the target model name being received from the first function execution device, whether or not target executable function information in the memory indicates the first function identified by the first function information in the memory, wherein the target executable function information is associated with the target model name, and the first function information is associated with the first enabling code, wherein in  response to it being determined that the target executable function information indicates the Adachi: See FIG. 15-17; Adachi: [0041] discloses “function limitation table” which is construed as based on user authentication certain functions are allowed and certain functions are not allowed to users on the MFP device; See [0038-0041]).
Regarding claim 4, the combination of Adachi and Mori discloses:
The non-transitory computer-readable medium according to claim 1, wherein the instructions further causes the computer to: -4-receive device information for identifying the first function execution device from the first function execution device; and determine, in response to the first enabling code and the device information being received from the first function execution device, whether or not second completion information including the device information is stored in the memory in association with the first function information and second enabling code, wherein the second enabling code is different from the first enabling code, and the second completion information is information indicating that enabling of the first function identified by the first function information is completed in the first function execution device in response to reception of the second enabling code from the first function execution device, wherein in response to it being determined that the second completion information is not stored in the memory, the first enabling process is executed; and wherein in response to it being determined that the second completion information is stored in the memory, the first enabling process is not executed (Adachi: See FIG. 15-17; Adachi: [0041] discloses “function limitation table” which is construed as based on user authentication certain functions are allowed and certain functions are not allowed to users on the MFP device; See [0038-0041]
Regarding claim 5, the combination of Adachi and Mori discloses:
The non-transitory computer-readable medium according to claim 4, wherein the instructions further causes the computer to: 
-5-determine whether or not the first function identified by the first function information is a predetermined function; and execute, in response to it being determined that the second completion information is stored in the memory and that the first function is the predetermined function, a number-of-times increment process for incrementing an allowable number of times of execution of the first function, wherein the allowable number of times is allowed in the first function execution device, and wherein in response to it being determined that the second completion information is stored in the memory and that the first function is not the predetermined function, the number-of-times increment process is not executed (Adachi: [0040] The first service server 100 provides the first service. The first service is a function limiting service. The function limiting service limits execution of at least some of the plurality of functions of the MFP (such as the printing function, the facsimile function, and the scanning function). The function limiting service may be in one of various forms. For example, the function limiting service may be in a first form in which the function limiting service limits permission of use of one or ones of the plurality of functions of the MFP, for each of a plurality of users. In the first form, when a user has logged into the function limiting service (S571), types of usable functions are limited for the user having logged in (S575). Also, for example, the function limiting service may be in a second form in which the function limiting service limits permission of use of one or ones of the plurality of functions of the MFP, for each of a plurality of function limiting services. In the second form, when services usable by the MFP are determined (S520), the types of usable functions are limited according to the usable services).
Regarding claim 6, the combination of Adachi and Mori discloses:
The non-transitory computer-readable medium according to claim 1,
wherein the instructions further causes the computer to:
receive number-of-times information indicating a number of times from the external server; store, in a case where the first function information and the number-of-times information indicating N times are received from the external server, the first function information and N pieces of authentication information in the memory in association with each other, wherein the N pieces of authentication information are different from each other, each of the N pieces of authentication information includes the first authentication information, and N is an integer of 2 or more; and transmit, in a case where the first function information and the number-of-times information indicating N times are received from the external server, the N pieces of authentication information including the first authentication information to the external server, wherein in a case where the first authentication information among the N pieces of authentication information is input to the first function execution device by a first user after the N pieces of authentication information is transmitted to the external server, the first authentication information is received from the first function execution device (Adachi: [0040] The first service server 100 provides the first service. The first service is a function limiting service. The function limiting service limits execution of at least some of the plurality of functions of the MFP (such as the printing function, the facsimile function, and the scanning function). The function limiting service may be in one of various forms. For example, the function limiting service may be in a first form in which the function limiting service limits permission of use of one or ones of the plurality of functions of the MFP, for each of a plurality of users. In the first form, when a user has logged into the function limiting service (S571), types of usable functions are limited for the user having logged in (S575). Also, for example, the function limiting service may be in a second form in which the function limiting service limits permission of use of one or ones of the plurality of functions of the MFP, for each of a plurality of function limiting services. In the second form, when services usable by the MFP are determined (S520), the types of usable functions are limited according to the usable services).
Regarding claim 7, the combination of Adachi and Mori discloses:
The non-transitory computer-readable medium according to claim 1,
wherein the instructions further causes the computer to:
receive second function information for identifying a second function, from the external server, wherein the second function is different from the first function; store, in a case where the second function information is received from the external server, the second function information and fourth authentication information in the memory in association with each other, wherein the fourth authentication information is different from the first authentication information; and transmit, in a case where the second function information is received from the external server, the fourth authentication information to the external server, wherein in a case where a predetermined button indicating enabling of a function is selected in the first function execution device and the first authentication information is input to the first function execution device after the first authentication information is transmitted to the external server, the first authentication information is received from the first function execution device (Adachi: [0040] The first service server 100 provides the first service. The first service is a function limiting service. The function limiting service limits execution of at least some of the plurality of functions of the MFP (such as the printing function, the facsimile function, and the scanning function). The function limiting service may be in one of various forms. For example, the function limiting service may be in a first form in which the function limiting service limits permission of use of one or ones of the plurality of functions of the MFP, for each of a plurality of users. In the first form, when a user has logged into the function limiting service (S571), types of usable functions are limited for the user having logged in (S575). Also, for example, the function limiting service may be in a second form in which the function limiting service limits permission of use of one or ones of the plurality of functions of the MFP, for each of a plurality of function limiting services. In the second form, when services usable by the MFP are determined (S520), the types of usable functions are limited according to the usable services), and
wherein the instructions further causes the computer to:
receive, in a case where the predetermined button is selected in the first function execution device and the fourth authentication information is input to the first function execution device after the fourth authentication information is transmitted to the external server, the fourth authentication information from the first function execution device; and execute, in a case where the fourth authentication information is received from the first function execution device, a second enabling process for enabling the second function in the first function execution device, wherein the second function is identified by the second function information in the memory associated with the fourth authentication information (Adachi: [0041] FIG. 16 illustrates one example of the function limiting table TB11. Each of user IDs 331 is information for identifying a corresponding one of the users A-C and may be a user name, for example. Each of passwords 332 is information for login authentication in the first service and may be a character string which is set by a corresponding one of the users A-C in advance, for example. Printing-function-use setting information 333 indicates whether or not the printing function of the MFP has been set to a state in which the function can be used by the user. Copying-function-use setting information 334 indicates whether or not a function for scanning and printing a document has been set to a state in which the function can be used by the user. Facsimile-function-use setting information 335 indicates whether or not a function for transmitting and receiving facsimiles has been set to a state in which the function can be used by the user. Scan_to_FTP (File Transfer Protocol)-function use setting information 336 indicates whether or not a function for uploading scanned data to a designated FTP server has been set to a state in which the function can be used by the user. Scan_to_Email-function-use setting information 337 indicates whether or not a function for transmitting Email attached with scanned data has been set to a state in which the function can be used by the user).
Regarding claim 8, the combination of Adachi and Mori discloses:
The non-transitory computer-readable medium according to claim 1,
wherein the first enabling process is a process of transmitting enabling information to the first function execution device, and wherein the enabling information is information for changing a setting that prevents execution of the first function to a setting that allows the execution of the first function in the first function execution device including a program for executing the first function (Adachi: [0041] FIG. 16 illustrates one example of the function limiting table TB11. Each of user IDs 331 is information for identifying a corresponding one of the users A-C and may be a user name, for example. Each of passwords 332 is information for login authentication in the first service and may be a character string which is set by a corresponding one of the users A-C in advance, for example. Printing-function-use setting information 333 indicates whether or not the printing function of the MFP has been set to a state in which the function can be used by the user. Copying-function-use setting information 334 indicates whether or not a function for scanning and printing a document has been set to a state in which the function can be used by the user. Facsimile-function-use setting information 335 indicates whether or not a function for transmitting and receiving facsimiles has been set to a state in which the function can be used by the user. Scan_to_FTP (File Transfer Protocol)-function use setting information 336 indicates whether or not a function for uploading scanned data to a designated FTP server has been set to a state in which the function can be used by the user. Scan_to_Email-function-use setting information 337 indicates whether or not a function for transmitting Email attached with scanned data has been set to a state in which the function can be used by the user).
Regarding claim 9, the combination of Adachi and Mori discloses:
The non-transitory computer-readable medium according to claim 1,
wherein the first enabling process is a process of changing a setting that prevents execution of the first function by the first function execution device to a setting that allows the execution of the first function by the first function execution device in the server (Adachi: See FIG. 16: [0042] The second service server 110 provides the second service. The second service is the function limiting service).
Regarding claim 10, Adachi discloses:

store, by the server (See. FIG. 1; Relay Server 60 and its controller 70), in response to the first function information being received from the external server (See FIG. 1; service server 100, 200 & 300), the first function information (i.e. functions of the service) and first enabling code (i.e. service-use setting information) in a memory of the server, in association with each other, the first enabling code being used to enable the first function ([0036] The relay server 60 is provided independently of the first-third service servers 100-120; [0037] The controller 70 includes the CPU 72 and a memory 74. The memory 74 stores an application program 75, a protocol stack 78, and administration tables TB1, TB2; [0039] The administration table TB1 stores information about which service can be used by each of the MFPs 10, 10 a, 10 b among first-third services. FIG. 15 illustrates one example of the administration table TB1. Each of MFPIDs 300 is information for identifying a corresponding one of the MFPs 10, 10 a, 10 b and may be a manufacturer's serial number of the MFP, for example. Each of first service-use setting information 301, second service-use setting information 302, and third service-use setting information 303 indicates whether the MFP identified by the MFPID 300 is set at a state in which the MFP can use a corresponding one of the first-third services. The information stored in the administration table TB1 may be registered in advance by an owner of each of the MFPs 10, 10 a, 10 b; [0040] The first service server 100 provides the first service. The first service is a function limiting service. The function limiting service limits execution of at least some of the plurality of functions of the MFP (such as the printing function, the facsimile function, and the scanning function); [0089] The CPU 72 of the relay server 60 at S930 receives input of the setting change which is performed by the administrator of the relay server 60. One example of the setting change is change in the contents stored in the administration table TB1 (see FIG. 15)); 
receive, by the server, in response to the first enabling code being input to the first function execution device after the first enabling code is transmitted to the external server, the first enabling code from the first function execution device (PRI [0073] The CPU 22 at S742 receives input of an instruction provided by the user. The CPU 22 at S745 determines a detail of the input instruction. When the instruction for the screen transition to the function list screen D2 is input (S745: DISPLAY OF FUNCTION LIST SCREEN D2), this flow goes to S531 in FIG. 2); and 
execute, by the server, in response to the first enabling code being is received from the first function execution device, a first enabling process (See [0064] FIG. 3; i.e. functions which are allowed for execution) for enabling the first function in the first function execution device, wherein the first function is identified by the -2-first function information stored in the memory of the server associated with the first enabling code ([0064] When a positive decision is made at S571 (S571: YES), this flow goes to S575. The CPU 103 at S575 sends the MFP 10 function limiting information on a user who operates the MFP 10. The function limiting information indicates functions for which execution is limited by the first service, among the plurality of functions implementable by the MFP 10; [0068] The CPU 22 at S595 determines whether the selected function is a function for which execution is limited or not. This determination may be executed by determining whether tapping has been performed on a button image displayed in the manner in which selection cannot be received. When a positive decision is made (S595: YES), this flow returns to S590).
Adachi explicitly fails to disclose:
	receive, by the server, first function information for identifying a first function from an external server, the external server being different from a first function execution device and the server; transmit, by the server, in response to the first function information being received from the external server, the first enabling code to the external server.
However, Mori discloses:
receive, by the server (see FIG. 1; i.e. Administration Server 100), first function information for identifying a first function (See FIG. 5; i.e. function restriction data) from an external server (see FIG. 1; i.e. service providing server 200 connected to internet hence interpreted as an external server), the external server being different from a first function execution device and the server (i.e. the device 10/multi-function peripheral (MFPs)) ([0068] FIG. 5 is a flow chart illustrating a flow of a restriction-information transmission processing which is executed by the controller 101 of the administration server 100 … When the administration server 100 receives the request of the function restriction from the service providing server 200 (S501: Yes), the controller 101 at S502 updates the device administration table 121 in accordance with information which is received with the request of the function restriction); 
transmit, by the server, in response to the first function information being received from the external server, the first enabling code to the external server ([0062] The service providing server 200 at T26 sends the device 10 information based on a result of the authentication processing executed at T25. Specifically, when the service providing server 200 at T25 determines that the authentication information received from the device 10 can be authenticated, the service providing server 200 sends the device 10 information for permitting removal of the function restriction (hereinafter may be referred to as “permission information”)).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Adachi reference and include a service providing server between an administration server and multi-function peripheral (MFP) device, disclosed by Mori.
The motivation to include the service providing server between an administration server and multi-function peripheral (MFP) device is to provide various services such as authentication information to clients who try to access the MFP device (See Mori: [0031]).
Regarding claim 11, Adachi discloses:
A server comprising: a processor; and a memory storing instructions therein, the instructions, when executed by the processor, causing the server to:
store, by the server (See. FIG. 1; Relay Server 60 and its controller 70), in response to the first function information being received from the external server (See FIG. 1; service server 100, 200 & 300), the first function information (i.e. functions of the service) and first enabling code (i.e. service-use setting information) in a memory of the server, in association with each other, the first enabling code being used to enable the first function ([0036] The relay server 60 is provided independently of the first-third service servers 100-120; [0037] The controller 70 includes the CPU 72 and a memory 74. The memory 74 stores an application program 75, a protocol stack 78, and administration tables TB1, TB2; [0039] The administration table TB1 stores information about which service can be used by each of the MFPs 10, 10 a, 10 b among first-third services. FIG. 15 illustrates one example of the administration table TB1. Each of MFPIDs 300 is information for identifying a corresponding one of the MFPs 10, 10 a, 10 b and may be a manufacturer's serial number of the MFP, for example. Each of first service-use setting information 301, second service-use setting information 302, and third service-use setting information 303 indicates whether the MFP identified by the MFPID 300 is set at a state in which the MFP can use a corresponding one of the first-third services. The information stored in the administration table TB1 may be registered in advance by an owner of each of the MFPs 10, 10 a, 10 b; [0040] The first service server 100 provides the first service. The first service is a function limiting service. The function limiting service limits execution of at least some of the plurality of functions of the MFP (such as the printing function, the facsimile function, and the scanning function); [0089] The CPU 72 of the relay server 60 at S930 receives input of the setting change which is performed by the administrator of the relay server 60. One example of the setting change is change in the contents stored in the administration table TB1 (see FIG. 15)); 
receive, by the server, in response to the first enabling code being input to the first function execution device after the first enabling code is transmitted to the external server, the first enabling code from the first function execution device (PRI [0073] The CPU 22 at S742 receives input of an instruction provided by the user. The CPU 22 at S745 determines a detail of the input instruction. When the instruction for the screen transition to the function list screen D2 is input (S745: DISPLAY OF FUNCTION LIST SCREEN D2), this flow goes to S531 in FIG. 2); and 
execute, by the server, in response to the first enabling code being is received from the first function execution device, a first enabling process (See [0064] FIG. 3; i.e. functions which are allowed for execution) for enabling the first function in the first function execution device, wherein the first function is identified by the -2-first function information stored in the memory of the server associated with the first enabling code ([0064] When a positive decision is made at S571 (S571: YES), this flow goes to S575. The CPU 103 at S575 sends the MFP 10 function limiting information on a user who operates the MFP 10. The function limiting information indicates functions for which execution is limited by the first service, among the plurality of functions implementable by the MFP 10; [0068] The CPU 22 at S595 determines whether the selected function is a function for which execution is limited or not. This determination may be executed by determining whether tapping has been performed on a button image displayed in the manner in which selection cannot be received. When a positive decision is made (S595: YES), this flow returns to S590).
Adachi explicitly fails to disclose:
	receive, by the server, first function information for identifying a first function from an external server, the external server being different from a first function execution device and the server; transmit, by the server, in response to the first function information being received from the external server, the first enabling code to the external server.
However, Mori discloses:
receive, by the server (see FIG. 1; i.e. Administration Server 100), first function information for identifying a first function (See FIG. 5; i.e. function restriction data) from an external server (see FIG. 1; i.e. service providing server 200 connected to internet hence interpreted as an external server), the external server being different from a first function i.e. the device 10/multi-function peripheral (MFPs)) ([0068] FIG. 5 is a flow chart illustrating a flow of a restriction-information transmission processing which is executed by the controller 101 of the administration server 100 … When the administration server 100 receives the request of the function restriction from the service providing server 200 (S501: Yes), the controller 101 at S502 updates the device administration table 121 in accordance with information which is received with the request of the function restriction); 
transmit, by the server, in response to the first function information being received from the external server, the first enabling code to the external server ([0062] The service providing server 200 at T26 sends the device 10 information based on a result of the authentication processing executed at T25. Specifically, when the service providing server 200 at T25 determines that the authentication information received from the device 10 can be authenticated, the service providing server 200 sends the device 10 information for permitting removal of the function restriction (hereinafter may be referred to as “permission information”)).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Adachi reference and include a service providing server between an administration server and multi-function peripheral (MFP) device, disclosed by Mori.
The motivation to include the service providing server between an administration server and multi-function peripheral (MFP) device is to provide various services such as authentication information to clients who try to access the MFP device (See Mori: [0031]
Regarding claim 12, the combination of Adachi and Mori discloses:
The server according to claim 11, wherein the instructions further causes the server to:
determine, in response to the first enabling code is being received from the first function execution device, whether or not first completion information is stored in the memory in association with the first function information and the first enabling code, wherein the first completion information is information indicating that enabling of the first function identified by the first function information is completed in a second function execution device in response to reception of the first enabling code from the second function execution device (Adachi: FIG. 16; [0038] The administration table TB1 stores information about which service can be used by each of the MFPs 10, 10 a, 10 b among first-third services. FIG. 15 illustrates one example of the administration table TB1. Each of MFPIDs 300 is information for identifying a corresponding one of the MFPs 10, 10 a, 10 b and may be a manufacturer's serial number of the MFP, for example. Each of first service-use setting information 301, second service-use setting information 302, and third service-use setting information 303 indicates whether the MFP identified by the MFPID 300 is set at a state in which the MFP can use a corresponding one of the first-third services. The information stored in the administration table TB1 may be registered in advance by an owner of each of the MFPs 10, 10 a, 10 b),  
wherein in response to it being determined that the first completion information is not stored in the memory, the first enabling process is executed, and wherein in response to it is being determined that the first completion information is stored in the memory, the first enabling process is not executed (Adachi: [0041] discloses “function limitation table” which is construed as based on user authentication certain functions are allowed and certain functions are not allowed to users on the MFP device; FIG. 16 illustrates one example of the function limiting table TB11; [0063] the CPU 103 determines whether the user ID and the password transmitted from the MFP 10 are stored in the function limiting table TB11 (see FIG. 16) or not).
Regarding claim 13, the combination of Adachi and Mori discloses:
The server according to claim 11, wherein the memory stores a model name and executable function information indicating a function, which is executable by a function execution device having the said model name, in association with each other, for each of a plurality of model names, wherein the instructions further cause the server to:
receive a target model name from the first function execution device, wherein the target model name is a model name of the first function execution device; and determine, in response to the first enabling code and the target model name being received from the first function execution device, whether or not target executable function information in the memory indicates the first function identified by the first function information in the memory, wherein the target executable function information is associated with the target model name, and the first function information is associated with the first enabling code, wherein in  response to it being determined that the target executable function information indicates the first function, the first enabling process is executed; and wherein in response to it being determined that the target executable function information does not indicate the first function, the first enabling process is not executed (Adachi: See FIG. 15-17; Adachi: [0041] discloses “function limitation table” which is construed as based on user authentication certain functions are allowed and certain functions are not allowed to users on the MFP device; See [0038-0041]).
Regarding claim 14, the combination of Adachi and Mori discloses:

receive device information for identifying the first function execution device from the first function execution device; and determine, in response to the first enabling code and the device information being received from the first function execution device, whether or not second completion information including the device information is stored in the memory in association with the first function information and second enabling code, wherein the second enabling code is different from the first enabling code, and the second completion information is information indicating that enabling of the first function identified by the first function information is completed in the first function execution device in response to reception of the second enabling code from the first function execution device, wherein in response to it being determined that the second completion information is not stored in the memory, the first enabling process is executed; and wherein in response to it being determined that the second completion information is stored in the memory, the first enabling process is not executed (Adachi: See FIG. 15-17; Adachi: [0041] discloses “function limitation table” which is construed as based on user authentication certain functions are allowed and certain functions are not allowed to users on the MFP device; See [0038-0041]).
Regarding claim 15, the combination of Adachi and Mori discloses:
The server according to claim 14, wherein the instructions further causes the server to:
-5-determine whether or not the first function identified by the first function information is a predetermined function; and execute, in response to it being determined that the second completion information is stored in the memory and that the first function is the predetermined function, a number-of-times increment process for incrementing an allowable Adachi: [0040] The first service server 100 provides the first service. The first service is a function limiting service. The function limiting service limits execution of at least some of the plurality of functions of the MFP (such as the printing function, the facsimile function, and the scanning function). The function limiting service may be in one of various forms. For example, the function limiting service may be in a first form in which the function limiting service limits permission of use of one or ones of the plurality of functions of the MFP, for each of a plurality of users. In the first form, when a user has logged into the function limiting service (S571), types of usable functions are limited for the user having logged in (S575). Also, for example, the function limiting service may be in a second form in which the function limiting service limits permission of use of one or ones of the plurality of functions of the MFP, for each of a plurality of function limiting services. In the second form, when services usable by the MFP are determined (S520), the types of usable functions are limited according to the usable services).
Regarding claim 16, the combination of Adachi and Mori discloses:
The server according to claim 11, wherein the instructions further causes the server to:
receive number-of-times information indicating a number of times from the external server; store, in a case where the first function information and the number-of-times information indicating N times are received from the external server, the first function information and N pieces of authentication information in the memory in association with each other, wherein the Adachi: [0040] The first service server 100 provides the first service. The first service is a function limiting service. The function limiting service limits execution of at least some of the plurality of functions of the MFP (such as the printing function, the facsimile function, and the scanning function). The function limiting service may be in one of various forms. For example, the function limiting service may be in a first form in which the function limiting service limits permission of use of one or ones of the plurality of functions of the MFP, for each of a plurality of users. In the first form, when a user has logged into the function limiting service (S571), types of usable functions are limited for the user having logged in (S575). Also, for example, the function limiting service may be in a second form in which the function limiting service limits permission of use of one or ones of the plurality of functions of the MFP, for each of a plurality of function limiting services. In the second form, when services usable by the MFP are determined (S520), the types of usable functions are limited according to the usable services).
Regarding claim 17, the combination of Adachi and Mori discloses:

receive second function information for identifying a second function, from the external server, wherein the second function is different from the first function; store, in a case where the second function information is received from the external server, the second function information and fourth authentication information in the memory in association with each other, wherein the fourth authentication information is different from the first authentication information; and transmit, in a case where the second function information is received from the external server, the fourth authentication information to the external server, wherein in a case where a predetermined button indicating enabling of a function is selected in the first function execution device and the first authentication information is input to the first function execution device after the first authentication information is transmitted to the external server, the first authentication information is received from the first function execution device (Adachi: [0040] The first service server 100 provides the first service. The first service is a function limiting service. The function limiting service limits execution of at least some of the plurality of functions of the MFP (such as the printing function, the facsimile function, and the scanning function). The function limiting service may be in one of various forms. For example, the function limiting service may be in a first form in which the function limiting service limits permission of use of one or ones of the plurality of functions of the MFP, for each of a plurality of users. In the first form, when a user has logged into the function limiting service (S571), types of usable functions are limited for the user having logged in (S575). Also, for example, the function limiting service may be in a second form in which the function limiting service limits permission of use of one or ones of the plurality of functions of the MFP, for each of a plurality of function limiting services. In the second form, when services usable by the MFP are determined (S520), the types of usable functions are limited according to the usable services), and
wherein the instructions further causes the computer to:
receive, in a case where the predetermined button is selected in the first function execution device and the fourth authentication information is input to the first function execution device after the fourth authentication information is transmitted to the external server, the fourth authentication information from the first function execution device; and execute, in a case where the fourth authentication information is received from the first function execution device, a second enabling process for enabling the second function in the first function execution device, wherein the second function is identified by the second function information in the memory associated with the fourth authentication information (Adachi: [0041] FIG. 16 illustrates one example of the function limiting table TB11. Each of user IDs 331 is information for identifying a corresponding one of the users A-C and may be a user name, for example. Each of passwords 332 is information for login authentication in the first service and may be a character string which is set by a corresponding one of the users A-C in advance, for example. Printing-function-use setting information 333 indicates whether or not the printing function of the MFP has been set to a state in which the function can be used by the user. Copying-function-use setting information 334 indicates whether or not a function for scanning and printing a document has been set to a state in which the function can be used by the user. Facsimile-function-use setting information 335 indicates whether or not a function for transmitting and receiving facsimiles has been set to a state in which the function can be used by the user. Scan_to_FTP (File Transfer Protocol)-function use setting information 336 indicates whether or not a function for uploading scanned data to a designated FTP server has been set to a state in which the function can be used by the user. Scan_to_Email-function-use setting information 337 indicates whether or not a function for transmitting Email attached with scanned data has been set to a state in which the function can be used by the user).
Regarding claim 18, the combination of Adachi and Mori discloses:
The server according to claim 11, wherein the first enabling process is a process of transmitting enabling information to the first function execution device, and wherein the enabling information is information for changing a setting that prevents execution of the first function to a setting that allows the execution of the first function in the first function execution device including a program for executing the first function (Adachi: [0041] FIG. 16 illustrates one example of the function limiting table TB11. Each of user IDs 331 is information for identifying a corresponding one of the users A-C and may be a user name, for example. Each of passwords 332 is information for login authentication in the first service and may be a character string which is set by a corresponding one of the users A-C in advance, for example. Printing-function-use setting information 333 indicates whether or not the printing function of the MFP has been set to a state in which the function can be used by the user. Copying-function-use setting information 334 indicates whether or not a function for scanning and printing a document has been set to a state in which the function can be used by the user. Facsimile-function-use setting information 335 indicates whether or not a function for transmitting and receiving facsimiles has been set to a state in which the function can be used by the user. Scan_to_FTP (File Transfer Protocol)-function use setting information 336 indicates whether or not a function for uploading scanned data to a designated FTP server has been set to a state in which the function can be used by the user. Scan_to_Email-function-use setting information 337 indicates whether or not a function for transmitting Email attached with scanned data has been set to a state in which the function can be used by the user).
Regarding claim 19, the combination of Adachi and Mori discloses:
The server according to claim 11, wherein the first enabling process is a process of changing a setting that prevents execution of the first function by the first function execution device to a setting that allows the execution of the first function by the first function execution device in the server (Adachi: See FIG. 16: [0042] The second service server 110 provides the second service. The second service is the function limiting service).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.M.A./             Patent Examiner, Art Unit 2432                                                                                                                                                                                           
/SYED A ZAIDI/             Primary Examiner, Art Unit 2432